United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                      In the                             November 6, 2006

United States Court of AppealsCharles R. Fulbruge III
                                                                Clerk
         for the Fifth Circuit
                 _______________

                   m 06-10653
                 Summary Calendar
                 _______________




                 IN THE MATTER OF:
               THOR K. TJONTVEIT,

                                      Debtor.


                E. PATRICIA LONG,

                                      Appellant,

                      VERSUS

         BJORN KOHLER THOMMESSEN,
       FORMERLY KNOWN AS BJORN KOHLER,

                                      Appellee.


         _________________________

     Appeal from the United States District Court
         for the Northern District of Texas
                   m 3:06-CV-63
       ______________________________
Before SMITH, WIENER, and OWEN,                           without first serving it on Thommessen.1
  Circuit Judges.                                         Thommessen suggested that she withdraw the
                                                          motion, but she refused, so Thommessen filed
PER CURIAM:*                                              a cross-motion for sanctions against Long.

   Patricia Long appeals the district court’s af-            The bankruptcy court denied Long’s mo-
firmance of the bankruptcy court’s imposition             tion and granted Thommessen’s, imposing a
of sanctions. We affirm.                                  $14,000 sanction on Long. In support of its
                                                          denial of Long’s motion, the court reasoned
                      I.                                  that (1) Thommessen’s statement that Long
   This matter stems from an ancillary bank-              was under investigation was accurate, because
ruptcy case in which Bjorn Thommessen, the                the trustees of the Norwegian bankruptcy es-
trustee of a Norwegian bankruptcy proceed-                tate were investigating Long; and (2) Long
ing, sought permission to conduct discovery in            had reason to know of this investigation be-
the United States related to that proceeding.             cause of a press release from OKOKRIM, a
In his motion to authorize discovery pursuant             Norwegian unit that investigates and prose-
to 11 U.S.C. § 304(b)(3), Thommessen includ-              cutes economic and environmental crime.
ed a statement about Long:
                                                             Justifying its impositions of sanctions, the
   Tjontveit [the debtor in the Norwegian                 court found that Long had engaged in a pat-
   bankruptcy proceeding] and a business as-              tern of abusive litigation in addition to the mo-
   sociate, E. Patricia Long (“Long”), are un-            tion for sanctions against Thommessen: She
   der criminal investigation in Norway for al-
   leged tax fraud relating to Tjontveit’s
   and/or Long’s receipt of value added tax                  1
                                                                 Rule 9011(c)(1)(A) states, in relevant part:
   rebates in the approximate sum of $12 mil-
   lion (U.S.) which were received from the                     A motion for sanctions under this rule shall
   Norwegian Directorate of Taxes.                           be made separately from other motions or re-
                                                             quests and shall describe the specific conduct
    Long, proceeding pro se, moved for sanc-                 alleged to violate subdivision (b). It shall be
tions against Thommessen, contending that she                served as provided in Rule 7004. The motion
was not under criminal investigation and that                for sanctions may not be filed with or presented
Thommessen’s unsupported statement dam-                      to the court unless, within 21 days after service
aged her personal integrity and business repu-               of the motion (or such other period as the court
tation. Long failed, however, to abide by the                may prescribe), the challenged paper, claim, de-
safe harbor provision in Federal Rule of Bank-               fense, contention, allegation, or denial is not
                                                             withdrawn or appropriately corrected, except
ruptcy Procedure 9011SSshe filed the motion
                                                             that this limitation shall not apply if the conduct
                                                             alleged is the filing of a petition in violation of
                                                             subdivision (b). If warranted, the court may
                                                             award to the party prevailing on the motion the
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-          reasonable expenses and attorney’s fees in-
termined that this opinion should not be published           curred in presenting or opposing the motion.
and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.               FED. R. BANKR. P. 9001(c)(1)(A).

                                                      2
filed grievances with the state bar, two law-               in its assessment of the evidence. It found that
suits in courts that likely lacked subject matter           Long had engaged in “a pattern of activity,”
jurisdiction, and a separate suit against another           suing Thommessen repeatedly and frivolously,3
Norwegian trusteeSSall of which contain sim-                and that Long had refused the opportunity to
ilarly groundless allegations as did her motion             correct her conduct.
for sanctions against Thommessen. The bank-
ruptcy court outlined the negative effects of                  The judgment of the district court, affirm-
Long’s conduct and concluded sanctions were                 ing the bankruptcy court, is AFFIRMED.
required. In a careful and thorough opinion
the district court affirmed.

                       II.
   We review rule 9011 sanctions for abuse of
discretion. Krim v. First City Bancorporation
Inc. (In re First City Bancorporation Inc.),
282 F.3d 864, 867 (5th Cir. 2002) (per curi-
am). “A court abuses its discretion when its
ruling is based on an erroneous view of the law
or on a clearly erroneous assessment of the
evidence.” Id.

   The bankruptcy court correctly viewed the
law. The court analyzed Long’s motion for
sanctions under the appropriate ruleSSrule
9011SSand imposed the sanctions pursuant to
9011(b)(1) for filing for an improper purpose.2
The court committed no legal error in applying
this provision to Long’s motion.

   Further, the court was not clearly erroneous

   2
     Rule 9011(b)(1) states that by filing a motion
a party is certifying that the motion “is not being
presented for any improper purpose, such as to
harass or to cause unnecessary delay or needless
                                                               3
increase in the cost of litigation.” FED. R. BANKR.              Long appeared pro se in the bankruptcy court
P. 9001(b)(1). The district court stated that the           but retained counsel for the appeals. The district
bankruptcy court had imposed sanctions based on             court rightly states that “sanctions may be appro-
rule 9001(b)(1) and (3). We read the bankruptcy             priate when pro se litigants are shown to have a
court’s order to impose sanctions relying only on           history of submitting frivolous claims . . . . Men-
subpart (b)(1), but it provides an independently            doza v. Lynaugh, 989 F.2d 191, 194-97 (5th Cir.
sufficient basis for sanctions, so the difference in        1993).” See generally Coghlan v. Starkey, 852
our and the district court’s understanding of the or-       F.2d 806 (5th Cir. 1988) (per curiam) (regarding
der is immaterial.                                          the imposition of sanctions on pro se litigants).

                                                        3